       Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

EQUAL EMPLOYMENT                               )
OPPORTUNITY COMMISSION,                        )
                                               )     CIVIL ACTION NO.
                    Plaintiff,                 )     1:18-cv-03095-WMR
                                               )
 v.                                            )
                                               )
THE KROGER CO.,                                )
                                               )
                    Defendant.                 )
                                               )

                                 CONSENT DECREE

      The Equal Employment Opportunity Commission (the “Commission”)

instituted this action pursuant to Section 107(a) of the Americans with Disabilities

Act of 1990, 42 U.S.C. § 12117(a) (the “ADA”), and Section 102 of the Civil Rights

Act of 1991, 42 U.S.C. § 1981(a). The Commission’s Complaint and Amended

Complaint alleged that Defendant The Kroger Co. (“Defendant”) discriminated

against Charging Party Michael Haugabrook (“Mr. Haugabrook”) by failing to

provide him with a reasonable accommodation and terminating his employment

based on his disability.

      The Commission and Defendant, hereby stipulate to jurisdiction of the Court

over the parties and agree that the subject matter of this action is properly
       Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 2 of 14




before the Court.

       The parties have advised this Court that they desire to resolve the

allegations in the Complaint and Amended Complaint without the burden,

expense, and delay of further litigation. This Consent Decree is not to be deemed

or construed to be an admission of liability or wrongdoing by Defendant but

constitutes a good faith settlement of disputed claims.

       It is therefore the finding of this Court, made on the pleadings and the

record as a whole, that: (1) the Court has jurisdiction over the parties and the

subjected matter of this action; (2) the purpose and provisions of the ADA will

be promoted and effectuated by the entry of the Consent Decree; and (3) this

Consent Decree resolves all matters in controversy between the parties as

provided in paragraphs 1 through 21 below.

       It is therefore ORDERED, ADJUDGED, AND DECREED as follows:

       1.     Defendant shall not discriminate against any person on the basis of

disability or any other protected category within the meaning of the ADA, including

but not limited to, denying disabled applicants and employees reasonable

accommodations that can be provided without posing an undue burden on the

company and terminating an individual’s employment due to an actual or perceived

disability.

                                        2
       Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 3 of 14




      2.     Defendant shall not discriminate or retaliate against any person because

of opposition to any practice made unlawful under the ADA or because of the filing

of a charge, the giving of testimony or assistance, or the participation in any

investigation, proceeding, or hearing under that statute.

      3.     Defendant shall pay Mr. Haugabrook the sum of Forty Thousand

($40,000) in settlement of the claims raised in this action, applicable withholdings shall

be made pursuant to federal and state tax laws. Payment shall be made within ten (10)

business days after the Court approves this Consent Decree, and Defendant shall mail

the check(s) to Mr. Haugabrook at an address provided by the Commission. Within ten

(10) business days after the check(s) have been sent, Defendant shall send to the

Commission, a copy of the check(s) and proof of their delivery. Neither the

Commission nor Defendant make any representation, or assume any responsibility

for any tax liability, assessments, interest, penalties and/or costs that Mr.

Haugabrook may or may not incur on such payments under local, state, and/or

federal laws. It is acknowledged that the amounts agreed to herein constitute a debt

owed and collectible by the United States.

      4.     Within fifteen (15) business days of the entry of this Consent Decree,

Defendant shall change all references in its paper and electronic personnel records

for Mr. Haugabrook from “terminated” to “voluntarily resigned.” Defendant shall

                                           3
       Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 4 of 14




report compliance with this provision to the Commission within ten (10) days of

completion. Mr. Haugabrook may direct all inquiries for employment verification or

a neutral reference (dates of employment and position held only) to Defendant’s

designated third-party administrator The Work Number.

      5.     Defendant agrees to provide applicants and employees at its Jonesboro,

Georgia store, access to tools and resources to accommodate their vision impairment

or vision disability, including but not limited to the following: providing

magnification for its computer-based and written onboarding and training programs.

These resources will be accessible to applicants and employees. Defendant agrees to

make a good faith effort to accommodate any reasonable request for such

accommodations on a case-by-case basis in accordance with federal law.

      6.     Within ninety (90) days of the entry of this Consent Decree by the

Court, Defendant shall distribute a formal, written anti-discrimination policy to all

employees at its Jonesboro, Georgia store, which should include the following: an

explanation of the requirements of the federal equal employment opportunity laws,

including the ADA and its prohibition against disability discrimination; Defendant’s

efforts to provide reasonable accommodations for individuals covered under the

ADA, including interactive communications and individualized assessments to

determine what accommodations would be reasonable and effective given the

                                         4
          Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 5 of 14




circumstances of each disabled individual; designation of specific individuals or

positions to which requests for accommodations should be directed by applicants or

employees; procedures for reporting discrimination; and a procedure for the

thorough and immediate investigation of employee complaints of discrimination and

retaliation. Defendant shall distribute to each current employee of copy of the policy

within the aforementioned ninety (90) day time period. Within one hundred (100)

days of the entry of this Consent Decree, Defendant shall report compliance to the

Commission. During the term of this Consent Decree, Defendant shall distribute the

policy to all new employees at its Jonesboro, Georgia store, and review it with them

at the time of hire. If an employee is unavailable during the time the policy is

distributed, Defendant will redistribute the policy to the employee immediately upon

his or her return. Each employee must sign a form acknowledging receipt of the

policy.

      7.       Within ninety (90) days of the entry of this Consent Decree, Defendant

shall post a copy of the policy described in paragraph 6 above at its Jonesboro,

Georgia store, in a place where it is visible to all employees. The policy shall be

posted and maintained for the duration of the Consent Decree. If the policy becomes

defaced on unreadable, Defendant shall replace it by posting another copy. Within

seven (7) days of the posting of this policy, Defendant will report compliance with

                                          5
       Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 6 of 14




this provision to the Commission.

      8.     Within ninety (90) days of the entry of this Consent Decree, Defendant

shall provide a one (1) hour training program to all available employees at the

Jonesboro, Georgia store, including managers and supervisors. The training program

will be videotaped, and Kroger will provide alternate arrangements for employees

who are unable to attend the live training. Each employee must sign a form

acknowledging that he or she attended the training. A second training program shall

be conducted one year after the first session for managers and supervisors of the

Jonesboro location. The trainings shall be led by an ADA compliance specialist

previously agreed to by the parties. Each training shall promote Defendant’s

compliance with federal anti-discrimination laws, with an emphasis on Defendant’s

obligations under the ADA not to discriminate against qualified individuals based on

their disabilities; Defendant’s duty to provide reasonable accommodations to qualified

individuals with disabilities, through an interactive process, which permits the

individuals to perform the essential functions of the position held or desired and/or to

enjoy equal benefits and privileges of employment; and include an explanation of the

ADA’s prohibition against retaliation in the workplace. Each training shall also

include an explanation of Defendant’s policy referenced in paragraph 6 above, and an

explanation of the rights and responsibilities of employees and managers under the

                                          6
          Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 7 of 14




policy.

      At least fifteen (15) days prior to each training, Defendant shall submit to the

Commission an agenda for the training by electronic mail sent to EEOC-ATDO-

decree-monitoring@eeoc.gov.        Defendant should presume that the agenda is

approved unless contacted by the Commission regarding the agenda within five (5)

business days of submission of the agenda. Within seven (7) business days after

completion of each training, Defendant shall certify to the Commission the specific

training which was undertaken. This certification shall include the dates, times, and

locations of the training, and the identities of all trainers and attendees.

      9.       Within seven (7) business days after the entry of this Consent Decree,

and continuing throughout the term of this Consent Decree, Defendant shall

conspicuously post the attached Employee Notice, marked Exhibit A, hereby made

a part of this Consent Decree, in a place where it is visible to all employees at its

Jonesboro, Georgia store. If the Notice becomes defaced or unreadable, Defendant

shall replace it by posting another copy of the Notice. Within seven (7) business days

of the posting of this Notice, Defendant will report compliance with this provision

to the Commission.

      10.      During the term of this Consent Decree, Defendant shall provide the

Commission with semi-annual reports, with the first being due six (6) months after

                                           7
       Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 8 of 14




entry of this Consent Decree. The reports will include the following information to

the extent known by Defendant:


            (a) the identities of all employees in the Jonesboro store who requested an
                accommodation for a physical or mental impairment as defined by the
                ADA, the accommodation request, the date of the request, whether the
                request was granted or denied, and the date of the decision; and

            (b) for each employee identified in 10(a) above, whose accommodation
                request was denied, a detailed statement explaining the reason(s) for the
                denial, including the name and job title of the decisionmaker.

      11.      In the event, there is no activity to report pursuant to this paragraph,

Defendant shall send the Commission a “negative” report indicating no activity. The

Commission may review compliance with this Consent Decree. As part of such

review, the Commission may inspect Defendant’s store, interview employees, and

examine and copy documents. Any such inspection will be scheduled by contacting

Darryl Huff at darryl.huff@kroger.com to identify a mutually agreeable time and

date in good faith and within fourteen (14) business days of the request. Defendant

shall only be obligated to provide for inspection, management interviews, and

documents relevant to compliance with this Consent Decree. Nothing in this Consent

Decree alters Defendant’s right to have legal counsel present for any such inspection,

interviews, or document production.




                                            8
       Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 9 of 14




      12.     If at any time during the term of this Consent Decree, the Commission

believes that Defendant is in violation of the Consent Decree, the Commission shall

give notice of the alleged violation to Defendant. Defendant shall have fourteen (14)

business days in which to investigate and respond to the allegations. Thereafter, the

parties shall then have a period of ten (10) business days or such additional time as

may be agreed upon by them, in which to engage in negotiation regarding such

allegations before the Commission exercises any remedy provided by law.

      13.     The term of this Consent Decree shall be for two (2) years from its entry

by the Court.

      14.     All notices to Defendant by the Commission pursuant to this Consent

Decree shall be sent by electronic mail to: Darryl Huff at darryl.huff@kroger.com.

If Defendant’s designated point of contact changes at any time during the term of

this Consent Decree, Defendant shall notify the Commission and provide contact

information for a new designated point of contact within ten (10) business days of

the change.

      15.     All reports or other documents sent to the Commission by Defendant

pursuant to this Consent Decree shall be sent by electronic mail to: (1) EEOC-

ATDO-decree-monitoring@eeoc.gov; or (2) if by regular mail to – Antonette




                                          9
      Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 10 of 14




Sewell, Regional Attorney, Equal Employment Opportunity Commission, Atlanta

District Office, 100 Alabama Street, SW, Suite 4R30, Atlanta, Georgia 30303.

      16.    Each party shall bear its own costs and attorneys’ fees.

      17.    Upon entry of this Consent Decree, the instant action (Civil Action No.

1:18-cv-03095) shall be administratively closed, subject to this Court’s jurisdiction

to enforce provisions of this Consent Decree.

      18.    If any provision(s) of this Consent Decree is found to be unlawful, only

the specific provision(s) in question shall be affected and the other provisions will

remain in full force and effect.

      19.    The terms of the Consent Decree are and shall be binding upon (a)

Defendant (b) all present and future parents of Defendant; (c) all present and future

subsidiaries and/or affiliates in which Defendant holds or will hold a controlling

interest, if any; and (d) all present and future owners, officers, directors, employees,

agents, trustees, administrators, successors, or representatives acting on behalf of

Defendant, if any; or assigns of Defendant, if any.

      20.    This Consent Decree constitutes the entire agreement and commitments

between the Commission and Defendant. Any modifications to this agreement must

be mutually agreed upon and memorialized in a separate writing signed by

Defendant and the Commission and approved by the Court.

                                          10
      Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 11 of 14




      21.   This Court shall retain jurisdiction of this case for purposes of

monitoring compliance with this Decree and entry of such further orders as may be

necessary or appropriate.

            Signed and entered this 3rd day of July, 2019.




The parties jointly request that the Court approve and enter the Consent Decree:

 Equal Employment Opportunity             The Kroger Co., Defendant
 Commission, Plaintiff

 JAMES L. LEE                             s/ David L. Barron
 Acting General Counsel                   DAVID L. BARRON

 GWENDOLYN YOUNG REAMS                    JENNIFER A. KENNEDY-COGGINS
 Associate General Counsel                Georgia Bar No. 141577

 ANTONETTE SEWELL
 Regional Attorney

 LAKISHA DUCKETT-ZIMBABWE
 Supervisory Trial Attorney

 s/ Pamela E. Palmer
 PAMELA E. PALMER
 Trial Attorney
 Georgia Bar No. 882599
                                        11
    Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 12 of 14




EEOC-ATLANTA DISTRICT               COZEN O’CONNOR, P.C.
OFFICE                              1221 McKinney Street, Suite 2900
100 Alabama Street, SW              Houston, Texas 77010
Suite 4R30                          Telephone: (713) 750-3132
Atlanta, Georgia 30303              Facsimile: (832) 214-3905
Telephone: (404) 562-6973           dbarron@cozen.com
Facsimile: (404) 562-6905
Email: pamela.palmer@eeoc.gov       COZEN O’CONNOR, P.C.
                                    1230 Peachtree Street, NE
                                    Atlanta, Georgia 30309
                                    Telephone: (404) 572-2066
                                    jkennedy-coggins@cozen.com




                                  12
      Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 13 of 14




                                    EXHIBIT A

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

EQUAL EMPLOYMENT                              )
OPPORTUNITY COMMISSION,                       )
                                              )     CIVIL ACTION NO.
                   Plaintiff,                 )     1:18-cv-03095-MHC-AJB
                                              )
v.                                            )
                                              )
THE KROGER CO.,                               )
                                              )
                   Defendant.                 )
                                              )

                                     NOTICE

      1.      This notice to all Jonesboro, Georgia employees of The Kroger Co.,
(hereinafter the "Company") is being posted as part of the agreement between the
Company and the Equal Employment Opportunity Commission (“EEOC”), in a
consent decree filed in the United States District Court, Atlanta, Georgia (Case
No. 1:18-cv-03095-MHC-AJB). Specifically, the EEOC alleged that The Company
denied an employee a reasonable accommodation and discharged his employment
based on his disability in violation of the Americans with Disabilities Act of 1990,
as amended (the “ADA”). As part of the Consent Decree, The Company agreed to
take certain actions as set out in the Consent Decree resolving this matter, but has
denied wrongdoing.

       2.     Federal law requires, in general, that there be no discrimination
against any employee or applicant for employment because of the person's
disability with respect to hiring, firing, compensation or other terms, conditions, or
privileges of employment. Federal law also prohibits retaliation against employees
because they have opposed unlawful employment discrimination, or because they

                                         13
      Case 1:18-cv-03095-WMR Document 39 Filed 07/03/19 Page 14 of 14




gave testimony, provided assistance in, or participated in an employment
discrimination investigation, proceeding, or hearing, or otherwise asserted their
rights under laws enforced by the EEOC.

      3.    The Company will comply with such federal law in all respects.
Furthermore, the Company will not take any actions against employees because they
have exercised their rights, reported an alleged violation under the law, or given
testimony, assistance or participation in any investigation, proceeding or hearing
conducted by the U.S. Equal Employment Opportunity Commission.

       4.     An employee has the right, and is encouraged to exercise that right, to
report allegations of employment discrimination in the workplace. An employee
may contact his or her local U.S. Equal Employment Opportunity Commission field
office for the purpose of filing a charge of employment discrimination. To locate the
nearest office, go to: https://www.eeoc.gov/field/ or contact:

                             EEOC Headquarters
                U.S. Equal Employment Opportunity Commission
                               131 M Street, NE
                            Washington, DC 20507
                      202-663-4900 / (TTY) 202-663-4494

      This Notice will remain posted for at least two (2) years by agreement with
the U.S. Equal Employment Opportunity Commission.


DO NOT REMOVE THIS NOTICE UNTIL:                                          , 20 .




                                         14
